 

Exhibit 10.1

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Assignment”) is made and entered
into by and between smartfinancial, inc., a Tennessee corporation (“Assignor”),
and cornerstone bancshares, inc., a Tennessee corporation (“Assignee”). This
Assignment shall be deemed entered into and effective at such time, if any, as
the Merger (as defined below) becomes effective (the “Effective Time”).

 

RECITALS:

 

A.           The United States Department of the Treasury (“Treasury”) and
Assignor entered into that certain Small Business Lending Fund Securities
Purchase Agreement No. 0493, dated August 4, 2011 (the “SBLF Securities Purchase
Agreement”), pursuant to which Assignor issued to Treasury 12,000 shares of
Non-Cumulative Perpetual Preferred Stock, Series A, with a liquidation
preference of $1,000 per share (the “SmartFinancial SBLF Stock”).

 

B.           Assignor and Assignee are parties to that certain Agreement and
Plan of Merger dated as of December 5, 2014, by and among Assignor, Assignee,
Cornerstone Community Bank, a Tennessee-chartered commercial bank and
wholly-owned subsidiary of Assignee, and SmartBank, a Tennessee-charted
commercial bank and wholly-owned subsidiary of Assignor (the “Merger
Agreement”), pursuant to which, subject to approval by Assignor’s and Assignee’s
shareholders and federal and state bank regulatory authorities, Assignor will
merge with and into Assignee, with the surviving corporation to operate under
the name “SmartFinancial, Inc.” and to have its headquarters in Knoxville,
Tennessee (the “Merger”).

 

C.           Pursuant to the Merger Agreement, the SmartFinancial SBLF Stock
will be exchanged for Non-Cumulative Perpetual Preferred Stock, Series B, with a
liquidation preference of $1,000 per share and rights, preferences, privileges,
and voting powers equivalent to the SmartFinancial SBLF Stock, to be issued by
Assignee (the “Cornerstone SBLF Stock”).

 

D.           Pursuant to the Merger Agreement and in connection with the
exchange of the SmartFinancial SBLF Stock for Cornerstone SBLF Stock, Assignee
has agreed to assume and perform all obligations of Assignor under the SBLF
Securities Purchase Agreement.

 

AGREEMENT:

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

 

1.          ASSIGNMENT. Effective as of the Effective Time, Assignor hereby
assigns, conveys, transfers, and sets over unto Assignee all of Assignor’s
right, title, and interest in, under and to the SBLF Securities Purchase
Agreement, together with all rights, privileges, and claims relating to the SBLF
Securities Purchase Agreement.

 

2.          ASSUMPTION. Effective as of the Effective Time, Assignee hereby
accepts the assignment of the SBLF Securities Purchase Agreement from Assignor
and hereby assumes all of Assignor’s duties and obligations under the SBLF
Securities Purchase Agreement.

 

3.          EFFECTIVENESS OF MERGER. In the event that the Merger does not
become effective, then this Assignment shall be null and void and of no further
force and effect.

 

 

 

 

4.          FURTHER ASSURANCES. Each of Assignor and Assignee agrees to execute
such other documents and take such other actions as may be reasonably necessary
or desirable to confirm or effectuate the assignment and assumption contemplated
hereby.

 

5.          BINDING EFFECT. This Assignment and the covenants and agreements
herein contained shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

6.          RATIFICATION.         Assignor and Assignee ratify all other
provisions of the SBLF Securities Purchase Agreement, except as set forth on
Exhibit A to this Assignment, which sets forth an updated disclosure schedule to
the SBLF Securities Purchase Agreement prepared by Assignee as of the Effective
Time as if Assignee were a party to the SBLF Securities Purchase Agreement,
which such updated disclosure schedule shall replace and supersede the prior
disclosure schedules contained in the SBLF Securities Purchase Agreement.

 

7.          NO MODIFICATION OF MERGER AGREEMENT. This Assignment is delivered
pursuant to the Merger Agreement and, as between Assignor and Assignee, is
subject in all respects to the provisions thereof and is not meant to alter,
enlarge or otherwise modify the provisions of the Merger Agreement.

 

8.          MODIFICATION. This Assignment may be modified or supplemented only
by written agreement of the parties hereto.

 

9.          COUNTERPARTS. This Assignment may be executed in one or more
counterparts, each of which shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument.

 

10.        GOVERNING LAW. This Assignment and any claim, controversy or dispute
arising under or relating to this Assignment, the relationship of the parties,
and/or the interpretation and enforcement of the rights and duties of the
parties shall be enforced, governed, and construed in all respects (whether in
contract or in tort) in accordance with the federal law of the United States if
and to the extent such law is applicable, and otherwise in accordance with the
laws of the State of New York applicable to contracts made and to be performed
entirely within such State.

 

[SIGNATURE PAGE FOLLOWS]

 

2 

 

 

IN WITNESS WHEREOF, the parties have executed this Assignment as of the
Effective Time set forth above.

 



  ASSIGNOR:       SMARTFINANCIAL, INC.       By: /s/ William Y. Carroll, Jr.  
Name:  William Y. Carroll, Jr.   Title:    President & CEO       ASSIGNEE:      
CORNERSTONE BANCSHARES, INC.       By: /s/ Nathaniel F. Hughes  
Name: Nathaniel F. Hughes   Title:   President & CEO      
ACKNOWLEDGED AND ACCEPTED:       THE SECRETARY OF THE TREASURY       By:
/s/ Jessica Milano   Name:  Jessica Milano  
Title:    Deputy Assistant Directory

 

[Signature Page to Assignment and Assumption Agreement]

 

 

 

 

EXHIBIT A

 

DISCLOSURE SCHEDULES

 

ANNEX D

DISCLOSURE SCHEDULE

 

 



Part 2.2 CAPITALIZATION

 

Capital stock reserved for issuance in connection with securities or obligations
giving the holder thereof the right to acquire such capital:   1,194,085      
Shares issued since the Capitalization Date upon exercise of options or pursuant
to equity-based awards, warrants or convertible securities:   0       All other
shares issued since the Capitalization Date:   In order to provide the surviving
corporation with sufficient capital, the parties have agreed to raise up to $15
million in capital through an offering of Cornerstone Bancshares, Inc. common
stock for, which such offering is expected to close in July 2015.      

Holders of 5% or more of any class of capital

stock:

  Primary Address       The Banc Funds Company, LLC  

20 North Wacker Drive

Suite 3300

Chicago, IL 60606

      If the Company is a Bank Holding Company or Savings and Loan Holding
Company, complete the following (leave blank otherwise):       Name of IDI
Subsidiary  

Percentage of IDI Subsidiary’s capital stock

owned by the Company

      Cornerstone Community Bank   100%

 

 

 

 

Part 2.13 Compliance with Laws

 

List any exceptions to the representation and warranty in the second sentence of
Section 2.13 of the General Terms and Conditions. If none, please so indicate by
checking the box: x

 

List any exceptions to the representation and warranty in the last sentence of
Section 2.13 of the General Terms and Conditions. If none, please so indicate by
checking the box: x

 

 

 

 

Part 2.19 Regulatory Agreements

 

List any exceptions to the representation and warranty in Section 2.19 of the
General Terms and Conditions. If none, please so indicate by checking the box: ¨

 

1.          Board Resolution of Bancshares dated June 21, 2010 relating to
remedial actions to be taken in connection with (i) Stipulation to the Issuance
of a Consent Order between the FDIC and Cornerstone Community Bank dated April
2, 2010 (the “Consent Order”) and (ii) Agreement between TDFI and Cornerstone
Community Bank dated April 5, 2010 (the “TDFI Agreement”).

 

2.          The Consent Order. The Consent Order was lifted on August 17, 2012.

 

3.          The TDFI Agreement. The TDFI Agreement was terminated on August 17,
2012.

 

4.          Memorandum of Understanding dated August 7, 2012 between the FDIC,
the TDFI and the Board of Directors of Cornerstone Community Bank.

 

 

 

 

Part 2.25 Related Party Transactions

 

List any exceptions to the representation and warranty in Section 2.25 of the
General Terms and Conditions. If none, please so indicate by checking the box: x

 

 

